Exhibit 10.30

 
AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED ADVISORY
AGREEMENT


THIS AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATATED ADVISORY AGREEMENT, made
as of May 11, 2009, between WINTHROP REALTY TRUST, an Ohio business trust
corporation (the “Trust”), WRT REALTY, L.P., a Delaware limited partnership (the
“Operating Partnership”, and together with the Trust, the “Company”), and FUR
ADVISORS LLC (the “Advisor”).
 
WHEREAS, the Trust, the Operating Partnership and the Advisor are party to that
certain Second Amended and Restated Advisory Agreement dated March 5, 2009 (the
“Advisory Agreement”) pursuant to which the Advisor was retained to provide
advisory services to the Company;
 
WHEREAS, the Trust and the Advisor desire to amend the Advisory Agreement to
correct certain scrivener errors;
 
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein set forth, the parties hereto agree as follows:
 
1.           Capitalized Terms.  Capitalized terms used herein and not otherwise
defined shall have the meaning ascribed thereto in the Advisory Agreement.
 
2.           Amendments to Advisory Agreement.  The Advisory Agreement is hereby
amended as follows:
 
(a)           Section 4.1 is amended by deleting from the definition of
“Issuance Price” the words “with respect to future issuances” and inserting in
lieu thereof the words “with respect to issuances from and after January 1,
2009”
 
(b)           Section 4.4(b)(iii) is amended by deleting the number
“$375,114,811” and inserting the number “$314,787,186” in lieu thereof.
 
3.           Miscellaneous. (a)  Except as modified hereby, the Advisory
Agreement remains in full force and effect and the provisions thereof are hereby
ratified and confirmed.


(b)           All references in the Advisory Agreement to “this Agreement”,
“hereunder”, “hereto” or similar references, and all references in all other
documents to the Advisory Agreement shall hereinafter be deemed references to
the Advisory Agreement as amended hereby.


(c)           This Amendment may be executed in one or more counterparts, all of
which together shall for all purposes constitute one amendment, binding on all
parties hereto, notwithstanding that the parties have not signed the same
counterparts.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 
WINTHROP REALTY TRUST
   
By:
  
 
Carolyn Tiffany
 
President
   
WRT REALTY, L.P.
   
By:
Winthrop Realty Trust
 
General Partner
     
By:
  
   
Carolyn Tiffany
   
President
   
FUR ADVISORS LLC
   
By:
FUR Holdings LLC
 
Member
     
By:
WEM-FUR Investors LLC
   
Managing Member
         
By:
  
     
Michael L. Ashner
     
Managing Member


 
2

--------------------------------------------------------------------------------

 
